IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: STANLEY TEOFIL ZELINSKY, JR.           : No. 808 MAL 2015
                                              :
                                              :
PETITION OF: STANLEY TEOFIL                   : Petition for Allowance of Appeal from
ZELINSKY, JR.                                 : the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Justice Eakin did not participate in the decision of this matter.

      Justice Donohue did not participate in the consideration or decision of this

matter.